Case 20-22606-CMB     Doc 74    Filed 05/25/21 Entered 05/25/21 16:51:32   Desc Main
                               Document     Page 1 of 12



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 THE INGROS FAMILY LLC,                        Bankruptcy No. 20-22606-CMB

            Debtor.                            Chapter 11

                                               Document No.



                 MONTHLY OPERATING REPORT OF DEBTOR
              FOR THE PERIOD MARCH 1, 2021 MARCH 31, 2021
                                                   —




                                                       ROBERTO LAMPL
                                                       PA I.D. #19809
                                                       JOHN P. LACHER
                                                       PA I.D. #62297
                                                       RYAN J. COONEY
                                                       PA I.D. #31 9213
                                                       SY 0. LAMPL
                                                       PA I.D. #324741
                                                       ALEXANDER L. HOLMQUIST
                                                       PA I.D. #3141 59
                                                       Counsel for the Debtor
                                                       223 Fourth Avenue, 4th Floor
                                                       Pittsburgh, PA 15222
                                                       (412) 392-0330 (phone)
                                                       (412) 392-0335 (facsimile)
                                                       Email: rlampI(dIampIIaw.com
      Case 20-22606-CMB                     Doc 74       Filed 05/25/21 Entered 05/25/21 16:51:32                              Desc Main
                                                        Document     Page 2 of 12



                                             UNITED STATES BANKRUPTCY COURT
                                             WESTERN DISTRICT OF PENNSYLVANTA


  The Ingros Family, LLC                                                                20-22606-CMB
                                                                                       Reporting Period: d3o1- Loll
                                                                                                                               f
                                                                                                                              / 6331-zt.2. I
                                                  MONTHLY OPERATING REPORT
                                Efle with Court and submit copy to United States Trustee wIthin 20 days after end of month.


 Submit copy of report to any official committee appointed in the case.


                                                                                                                  Document   Explanation
REQUIRED DOCUMENTS                                                                       Form No.                 Attached    Attached
Schedule of Cash Receipts and Disbursements                                            MOR-l
   Bank Reconciliation (or copies of debtor’s bank reconeiliations)                    MOR. I a
   Copies_of bank_statements
   Cash disbursements journals
Statement of Operations                                                               MOR-2
Balance Sheet                                                                         MOR-3
Status of Postpetition Taxes                                                          MOR-4
  Copies_of IRS_Form_6123_or payment receipt
  Copies of tax returns_filed_during reporting period
Summary of Unpaid Posipetition Debts                                                  MOR4
  Listing of aged accounts payable                                                    MOR4
Accounts Receivable Reconciliation and Aging                                          MOR-5
Debtor Questionnaire                                                                  MOR-5


I declare under penalty of peijuiy (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                                   Date



Signature of Joint Debtor                                                             Date




SiwireAuthodzed Individual*                                                          Date


                                                                                     NAI3A6(LJ1,            Abet
Printed Name of Authorized Individual                                                Title of Authorized Individual
 Authoñzed individual must be an officer, director or shareholder if debtor isa corporation; a panncr if debtor
isa partnership; a manager or member if debtor is a limited liability company.                                                    MOR
                                                                                                                                (04’O7)
Case 20-22606-CMB                         Doc 74           Filed 05/25/21 Entered 05/25/21 16:51:32                                                           Desc Main
                                                          Document     Page 3 of 12

  The lagne Family, LLC                                                                                      2O-224O6-CMB                                 I
                                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                                             RSpngPIdDd     OS-cl- &Zi /03 31-                         &z
  Amotmts reported should be per the dehb,,’s books, not the bank statement The beginning cash should be the ending cab horn the pdormon± or, if this is the
  first report, the amount should be the balance on the date the petition waa filed. The amounts reported in the ‘CURRENT MONTH ACTUAL’ column must
                                                                                                                                         -


  equal the sum of the (out’ bank account columns. mc a,ttotzsts irpuded in the ‘PROJECTED’ columns ahould be taken from the SMALL [JUStNESS NrTIAL
  RIPORT (FORM la-i) Attach copies of the bank sunats and the e.sh di&,umcmenisjom,sat The ‘neal disbuesemenis listed in the disba.anumtsownal
  mini equal the total disbtacsasxrt r,po.ted on this pagr. A bank meoxfliation must be attached for each account [See MOR-I (CON’Th

                                                  BANK ACCOUNTS                            CURRENT MONTH                             CUMULATIVE FILiNG TO DATh
                                         OPEL     PAYROLL       TAX       OTn             ArmAt                PIOIIW                   ACTUAL           flOJU’IW
  CASHBEGUQ4ING OF MONTh              H5961                                          II                  I                      Ii
  RECEIPII         ,

  CASHSAIn<’QpT)                       %,1(iM
  ACCOUNTS RECI’KASLE

  t.OANSA).DADVAN
  SALE OF ASSEtS

  amER (ATTACH WI)      4’sr            .2!)                                                                                            (r.frL
  rRANSFflS ‘FROM OW ACCIS)



     orcni

  )lflUZMfl(Th                                                             ....




  JEt PAYROLL
  ‘AYROLL TAX

 in          tSTWTAXES                                                                                                               1O,I’l.t2-
  NVU’lDRY PURDIASES
 SECUR1 RENTAL’ LEASES

 INSURANCE

 AThMDJISThAWE
 SELLING

 OTHER ATTACH USFS     C4t?           I’ldb                                                                                            l4Qj   O
           Mua,act                    oit1I
 owbTh OPAW

  XMISFEXS € TO COP ACCISI

           U4)LIT’tS                    —
                                                                                                                                 t1gi0 91
  ROTESSIONP&FflS                       —                                                                                        lb 1ooo
  1.5. flUSTER QUARTERLY FEES
 COUT COSTS
 rCTALD!SBURSDWNTS                   3CI(oJ       tj
                                                                                                                                                         g
 NET CASH 11.0W                                                                                                                                  .


 ,mea’n LEO Dan i.aaa7t)

 CASIflENDOFMOPflH                    (Llo,lo
  COMrnJSATWN TO SOOIPROpRIETORS FOR SERVICE RENDERED TO BANKRUPTCY ESTATE
                                                                                 I                   I                      H
                                                       THE FOLLOWING SECTION MUST BE COMPLETED
 DOSEURSEMENES FOR CALCULATING US flUSTEr OUARTTALY FirSt (PROM CURWfl MOPifH ACtUAL COLUMN)

 rant DIflURSDWCfl
                                                                                                                                                     S
  LESS: TRANSFERS TO DEEIOR 01 POSSESSON ACCtIThTS                                                                                                   S
  PLUS: ESTATE DtSflL’RSHCJTS MADE BY QIESIDE SOURCES re. from canow        ant                                                                      $
 TOTAL DlSBtlRSflIflflS ItR CAlCULATING US flUflE QUARTERLY FEES
                                                                                                                                                     $
                                                                                                                                                         ruvsdMuwj
                                                                                                                                                              04.57)
Case 20-22606-CMB   Doc 74    Filed 05/25/21 Entered 05/25/21 16:51:32     Desc Main
                             Document     Page 4 of 12



March 2021 Operating Statement

02/01/2021 Starting Balance                                                -$15.90

Income:
Global Hybrid                                   $14,522.63
Commonwealth of PA                               $7,096.83
Commonwealth of PA                                 $500.00
Askar                                            $2,353.00
RFA                                              $3,275.00
M7                                               $2,913.33
Brush Creek Solutions                            $2,353.04
Dutch Ridge Consulting Group                     $3,703.88
Interest                                             $0.27

Total Income                                    $36,717.98

Expense:
Transfer to Loan                                $14,506.73
Transfer to Loan                                 $2,353.00
Transfer to Loan                                 $2,913.33
Transfer to Loan                                 $3,275.00
Transfer to Loan                                 $7,596.83
Service Charge                                      $17.10


Total Expense                                   $30,661.99

Net Income:                                      $6.055.99

03/31/2021 Ending Balance                                                $6,040.09
Case 20-22606-CMB                         Doc 74            Filed 05/25/21 Entered 05/25/21 16:51:32                                                           Desc Main
                                                           Document     Page 5 of 12


 The Ingns Family, EtC                                                                                      20-22506-CMB
                   Debtor                                                                                                                                           31 &iaf
                                                               BANK RECONCILIATIONS
                                                                                                           Rqorting Paiod:
                                                                                                                                                          f
                                                                 Cmtdnuetion Sheet for MOlt-I
                    A bank r,concilialou nun be included threach bank acccutt. The debla’, bank etcoacilinina may Bc suhiltuted (OT this page.

                                                       Oprnling                         Payioll                         Tn                              Otha
                                           p                                                                                              II
BAlANCE PER COOKS                         II — IçA a
BANK BALANCE                                  icc-. 9 n
                                                     —
() DEPOSITS IN TRANSIT (ATTACh liST)              2dç 1111
(-I OUTSTANDING ChECKS (ATTACH LIST)              3. l .i
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE
                                                   (p 10t1fl     .&i
  Adjusted bank balance meat equal
   baUn pa books

DEPOSITS IN TRANSIT                               Dale         Amount           Oat           Amount           Oat           Amouag              Date      Amount




CHECKS OUTSTANDING                               CL #          Amount           CIt #         Amount          CL S           Amount            CL #        Amount




OTHER




                                                                                                                                                          —U
     Case 20-22606-CMB                     Doc 74      Filed 05/25/21 Entered 05/25/21 16:51:32                                    Desc Main
                                                      Document     Page 6 of 12


 The Ingros Family, LIX                                                                    20-22606-CMB
                        Debtor                                                         Reporting Period.:   °3—di- ZZ 1      / 63/31           221
                                                 STATEMENT OF OPERATIONS
                                                           (Income Statement)
 The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when itis
 realized and expenses when they are incurred, regardless of whcn cash is actually received or paid.

                                                                                                                        Cumulative
  REVENUES                                                                                                              Hung to Date
  Gross Revenues                                                                       $      .C,,’)?1.9& S             261, 93 Mi4
  Less: Returns and Allowances                                                                    t.Mn                  2o. SThc4’7
  ‘ktRevenue                                                                           $
                                                                                                            .


                                                                                                                    $
 COST OF GOODS SOLD
  Beginning Inventory
 Add: Purchases
 Add: Cost of Labor
 Add: Other Costs (attach schedule)
 Less: Ending Inventory
 Cost of Goods Sold
 Gross Profit
  )Pa41NG EXPENSES
 Adstrdsthg
  \uto and Truck Expense
   lad Debts
 Contribudons
 Employee Benefits Prnns
 Insider Compensation
 Insurance
 Management Fees/Bonuses
 Office Expense
 Pension & Profit-Shams Plans
 Repairs and Maintcnmicc
 Rent and Lease Expense
 Sal añ&Commissions/Fees
 Supplies
 Taxes Payroll
       -

 Taxes Real Estate
       -




 Taxes Other
       -




 Travel and Entertainment
 Utilities
 Other (attach schedule)
Total Operating Expenses Before Depreciation
DeprecWionl)cpletion/Ainoniatjon
Net Profit (Loss) Before Other Income & Expenses
 OTHERINCOME AND EXPENSES
 Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Beftuc Reorganization Items
 REORGANIZATION ITEMS
Professional Fees
U.S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter II (see continuation sheet)
Gain lLossI from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                                  $                            $
  lnsider” is defined in II U.S.C. Section 101(31).                                                                           FORM MOR-2
                                                                                                                                     (04,07)
 Case 20-22606-CMB                    Doc 74        Filed 05/25/21 Entered 05/25/21 16:51:32                              Desc Main
                                                   Document     Page 7 of 12


 The Ingros Family, LLC                                                      20-22606—CMB
                Debtor
                                                                            Reporting Period:C)_()I-Q[

                                   STATEMENT OF OPERATIONS continuation sheet   -




                                                                                                                 sn
 BREAJOOWN OF “OTHER” CATEGORY                                                          Month                   flU lotte
 Other Costs




 Other Opendonal Expenses




 Other Income




Other Expenses




Other Reerganladon Exne.ses




Reorganization Items- Interest Earned on Accumulated Cash from Chapter II:
Interest earned on cash accumulated during the chapter I 1 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.                                             FULM MOR.2 CUNTD
                                                                                                                            (04,07)
 Case 20-22606-CMB                                      Doc 74          Filed 05/25/21 Entered 05/25/21 16:51:32                                                            Desc Main
                                                                       Document     Page 8 of 12

 The Ingro. Family, LLC                                                                                                           2O-22606-CMB                          f
                                                                                                                                RgPuimtd36                  zsJ 63 -3-24t
                                                                           BALANCE ShEET
 mc Balance Sheet as lo be ceripleled ea an accrual basis raly. Pre-petilfan lishilitir, meal be classified .cp.r.teIy from poalpetitian obhptiont.
                                                                                                       BOOK   VALUE AT END OF                    BOOK VALUE ON
                                         ASSETS                                                     CURRENT REPORIING MONTH                      PETITION DATE
 CURRENT ASSETS
 UnrdCashandEquivalents                                                                                    (jO’-jO O9
 Restricted Cash and Cash Ecp.tivaIath (see continuation sheet)
 Accamb Rcceivthle f?m)
 Now, Receivable
 Inventories
 t_
 mfeaniaaa1 Rewaxa,
 Jtha CanientAsse, (attach schedule)
TOTAL CURRENTASSE7S                                                                             I_________________
 ‘ROPnn AW3EQWMENT
Real Pnapaty and hIOVCmea1S                                                                            I              LYY5     -


MachinayaMEquipmant
Fuenitare, Fixtore, and Office Eguint
Leasehold tssqnvemaats
Vehicle,
 xao AamnuWed Depeclaticis
TOTAL PROPERTY & EQUIPMENT
 ffHERASSrN                                                                 -.




Loans to lmidem
Other Assets (attach schedule)
TOTAL OIlIER ASSETS                                                                             S                                       $
 FOTALASSETS                                                                                    S     41so(,,,OqQcuf                    _______________




                                                                                             BOOK VALUCAT END OF                                BOOK VALUE ON
               LIA3ILmES AND OWNER EQUITY                                                   CLRRLNT REPORTING MOTFU                              PETITION DATE
 iAiUsnü NOTSUBJECI TO COMPROMISE ffndKr)
Account, Payable
Taxes Payable (ret to FORM MOR4)
Wa Payable
Notes PapNa
ReaL! Lasts - Baafldbg’Equijwment
Seewni Debt / Mqwse Protection Pay
 mks,iaal Fees
Ammfl Due to lnsiders
Oth Pompesidon Liabilities (amch schedule)
TOTAL POSTPEVT!ONHABThHThS                                                                  S________________                          $________________




 tdIamtsSliZIBcZZv cOAaE qPI                                                                       LLb ‘S                                                E rz’rag4
SecuredDcbt
PriciutyDcbt
UnsecustdDe&                               ka’tficist
TOTAL PRE-PETUIONLIAEarTMS                     -                                            1
                                                                                                       4,            ‘i’     .58       $_________________




TOTAL UWLIVES                                       .                                       S___________ S___________
OMYfl EQ WrY
Capital Stock
AsMilioual Paid-In Caj,iIaI
Farmers Capital Accoia
Owno’, Equity Account
Retained Eamine, - Pre-Peution
Retained Earnings Postpethion
                      -




Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NL7OWNEREQUI1T                                                                             S
TOTAL LIABIUTIES MID OWNERS’ EQUITY                                                         I                                          S__________________

rdda d&rin Ii U.S.C. im 101(31).                                                                                                                             tORM   MOR-3
                                                                                                                                                                    tOW)
                                                                                                                                                   _




Case 20-22606-CMB                        Doc 74          Filed 05/25/21 Entered 05/25/21 16:51:32                                                 Desc Main
                                                        Document     Page 9 of 12


   Tb. Ingros Family, LLC                                                                                            2O-2Z6oCMB
                                                                                                                     RtpgPOod        03-oi-Lnu         jo -31-aol 1
                                                     BALANCE ShEET - continuation sheet


                                                                                   BOOK VALUE AT END OP                       ROOK VALUE ON
                                   ASSETS                                       CURRENT REPORTING MONTH                       PETITION DATE
   Oth&   Cwrcnl Assets




   Other Assets




                                                                                 BOOK V,\Ltt AT END Of                        tOOK VAlUE OW
           LIABILifItS AND OWNER EQUUV                                         CURRENT REPORTiNG MONTH                        PflON BATh
   Ot PoEpctti Liabilities




   Mjustmeots to Owner Equity




   Podpedtioo Cdbulious (Dmbi,d) (Thaw,)




  Rcstficlcd Cash is cash that is ,ntflcted for a specific use and not available to fund openicions. Typically. rc,thcted cash is segregated
  into a separate account, such as an escrow account.




                                                                                                                                FORM 40K) LONTD
                                                                                                                                           tarn
   Case 20-22606-CMB          Doc 74      Filed 05/25/21 Entered 05/25/21 16:51:32      Desc Main
                                        Document      Page 10 of 12




         Ingros Family LLC                                        Account Number:
         295 Third Street Suite 300                                  Statement Date:       3 /3 1/2 1
         Beaver PA 15009                                                Page Number:                1
                                                                              Items:                6
                DO NCT MAIL




                  Our Annual Privacy Notice is available on our website:
                  enterprisebankpgh.com or by calling 412-487-6048

           Simplicity Business Chec#:**********3980
  Previous Balance on    2/28/21                                                $           15.900D
    9 Deposits and Other Additions  Credits                                             36,717.98
    S Checks and Other Charges       Debits                                     -       30,661.99
 Current Balance on           3/31/21                                           $        6,040.09

                                    Checking Account Transactions
3/01/21 Direct Deposit        HYBRID GLOBAL LO CONS PAY BEAVER 3RD ST      INGROS FAN 14,522.63 .
                              ILY LLC
3 /18/21     Regular Deposit                                                             2,353.00
3/22/21      Remote Deposit Anywhere    880271934                                        2,913.33       +
3/25/21      Regular Deposit                                                             3,275.00       +
3/29/21      Direct Deposit   COMM OF   PA COV_M OF PA AP0063889636   THE INGROS FAN       500.00       +
                              ILY LLC
3 /2 9/2 1   Regular Deposit                                                             7,096.83       +
3/30/21      Remote Deposit Anywhere    884741474                                        2, 353 .04     +
3/31/21      Remote Deposit Anywhere    885504922                                        3,703.88
3/31/21      Interest Deposit                                                                   .27     +
3/02/2 1     Debit Memo Loan Payment                                                    14,506.73
3/22/21      Debit Memo loan payment                                                     2,353.00
3/25/21      Debit Memo loan payment                                                     2,913.33
3/26/21      Debit Memo loan payment                                                     3,275.00
3/30/21      Debit Memo loan payment                                                     7,596.83
3/31/21      Service Charge                                                                  17 . 10



                                      DAILY BALANCE SUMMARY
         -Balance Date-           -Balance Date-        -Balance Date-              -Balance Date-
            15.90- 2/28           2,353.00  3/18        3,275.00  3/25              2,353.04  3/30
        14506.73   3/01                 .00 3/22              .00 3/26              6,040.09  3/31
              .03  3/02           2,913.33  3/23        7,596.83  3/29



      Interest Paid Year to Date is                            1.79
      Average Ledger Balance for Period was                1,580.97
      Average Collected Balance for Period was               924,68
   Case 20-22606-CMB       Doc 74     Filed 05/25/21 Entered 05/25/21 16:51:32      Desc Main
                                    Document      Page 11 of 12




       Ingros Family LLC                                     Account Number:
       295 Third Street Suite 300                               Statement Date:       3/31/21
       Beaver PA 15009                                             Page Number:             2
                                                                         Items:             6
            DO NOT MAIL   *Wt*




Average Ledger Balance                                                              1,580.97
Less Average Float                                                                    656.29
Average Collected Balance                                                             924.68
Less Reserves                                                                             .00
Less Compensating Balance                                                                 .00
Total Available Balance                                                               924.68
Earnings Allow on Avail Bal                                                              .00

SERVICES PROVIDED              UNIT/COST          VOLUME     TOTAL COST           REQUIRD SAL
Deposited Items - Foreign            .150              6            .90                   .00
Credits                              .150              6            .90                  .00
                    Electronic       .150              2            .30                  .00
Account Maintenance               15.000               1          15.00                  .00
                                                  Totals          17.10                  .00
Service Charge This Statement                                                          17.10
Case 20-22606-CMB         Doc 74     Filed 05/25/21 Entered 05/25/21 16:51:32   Desc Main
                                   Document      Page 12 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 THE INGROS FAM!LY LLC,                            Bankruptcy No. 20-22606-CMB

                Debtor.                            Chapter 11

                                                   Document No.


                                   CERTIFICATE OF SERVICE

          Robert 0 Lampl, John P. Lacher, Ryan J. Cooney, Sy 0. Lamp! and Alexander L.

 Holmquist, hereby certify, that on the        day of May, 2021, a true and correct copy of

 the foregoing MONTHLY OPERATING REPORT was served on the following (via

 electronic service):

 Office of the U.S. Trustee
 970 Liberty Center
 1001 Liberty Avenue
 Pittsburgh, PA 15222


 Date: May 25. 2021                                      Is/RobertO Lampl
                                                         ROBERTO LAMPL
                                                         PA I.D. #19809
                                                         JOHN P. LACHER
                                                         PA I.D. #62297
                                                         RYAN J. COONEY
                                                         PA ID. #319213
                                                         SY 0. LAMPL
                                                         PA ID. #324741
                                                         ALEXANDER L. HOLMQUIST
                                                         PA I.D. #314159
                                                         223 Fourth Avenue, 4° Floor
                                                         Pittsburgh, PA 15222
                                                         (412) 392-0330 (phone)
                                                         (412) 392-0335 (facsimile)
                                                         Email: rIamplälamplIawcom
